Case: 09-30846 Document: 00511295391 Page: 1 Date Filed: 11/16/2010




        IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                 Fifth Circuit

                                              FILED
                                                                November 16, 2010

                                 No. 09-30846                         Lyle W. Cayce
                                                                           Clerk

CRESCENT CITY REDEVELOPMENT ASSOCIATION;
WILLIAM ALDEN,

                                           Plaintiffs-Appellants,
v.

USAA CASUALTY INSURANCE COMPANY,

                                                Defendant-Appellee.
                         --------------------------------------
WILLIAM W. ALDEN,

                                           Plaintiff-Appellant,
v.

USAA CASUALTY INSURANCE COMPANY,

                                            Defendant-Appellee.
                   -----------------------------------------
ASHLEY ALDEN, wife of/and; WILLIAM W. ALDEN,

                                           Plaintiffs-Appellants,
v.

USAA CASUALTY INSURANCE COMPANY,

                                           Defendant-Appellee.


                Appeal from the United States District Court
                        Eastern District of Louisiana
                USDC Nos. 2:06-CV-11420, 2:06-CV-11422,
                2:06-CV-11424, 2:06-CV-11426, 2:07-CV-274
     Case: 09-30846 Document: 00511295391 Page: 2 Date Filed: 11/16/2010



                                      No. 09-30846



Before D EMOSS, BENAVIDES, and ELROD, Circuit Judges.
PER CURIAM:*

       Appellants appeal from: (1) the district court’s grant of judgment as a
matter of law on their lost-rents claims; (2) the district court’s denial of their
posttrial Rule 59 motions on their lost-rents claims; (3) the district court’s denial
of their bad-faith penalty claims ancillary to their lost-rents claims; (4) the jury’s
verdict for USAA on a separate bad-faith penalty claim, this one relating to
USAA’s delay in paying their insurance claims on one of their investment
properties; and (5) the district court’s taxing of costs against them.
       We affirm the judgment of the district court for the following reasons: the
Court does not endorse portions of the language and rationale voiced by the
district court in its assessment of the evidence on the lost-rent claims. That
said, after reviewing de novo the evidence proffered by Plaintiffs to support their
lost-rents claims (even when viewed in the light most favorable to them), we
conclude that the evidence of damages was legally insufficient to support their
claim. Accordingly, the district court did not err in granting judgment as a
matter of law on the lost-rents claims.1 Second, because we find no reversible


       *
        Pursuant to 5th Circuit Local Rule 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited circumstances set forth
in 5th Circuit Local Rule 47.5.4.
       1
       The district court’s denial of Plaintiffs’ posttrial Rule 59 motions related to lost
rents need not be separately reviewed. This Court’s review of a denial of a motion for
new trial is “quite limited.” Sibley v. Lemaire, 184 F.3d 481, 487 (5th Cir. 1999).
Typically, to the extent a motion for new trial merely attacks the underlying judgment,
the Court treats an appeal from the denial of a motion for new trial as an appeal from
the adverse judgment itself. Osterberger v. Relocation Realty Serv. Corp., 921 F.2d 72,
73 (5th Cir. 1991); see also 11 WRIGHT, MILLER & KANE , FEDERAL PRACTICE &
PROCEDURE § 2818, at 192–93 (2d ed. 1995). Similarly, this Court has “specifically
treated appeals of [Rule 59(e) motions to amend the judgment] as appeals of the
underlying judgment when the intent to do so was clear.” In re Blast Energy Servs.,

                                             2
     Case: 09-30846 Document: 00511295391 Page: 3 Date Filed: 11/16/2010



                                    No. 09-30846

error in the district court’s grant of judgment as a matter of law on lost rents, it
was not error to dismiss the ancillary bad-faith penalty claims predicated on the
lost-rents claims. Third, because the evidence was legally sufficient to support
the jury’s verdict rejecting Plaintiffs’ bad-faith penalty claim for USAA’s delay
in paying damages with respect to the Breedlove Street property, we affirm the
jury’s verdict. See Travelers Cas. and Sur. Co. of Am. v. Ernst & Young LLP, 542
F.3d 475, 481–82 (5th Cir. 2008) (quoting Foradori v. Harris, 523 F.3d 477, 485
(5th Cir. 2008)). Fourth, and finally, the district court did not err in taxing costs
against Plaintiffs inasmuch as the Defendant was the “prevailing party.” See
F ED. R. C IV. P. 54(d)(1).
       AFFIRMED.




Inc., 593 F.3d 418, 424 n.3 (5th Cir. 2010) (citing Fletcher v. Apfel, 210 F.3d 510, 512
(5th Cir. 2000); Trust Co. Bank v. U.S. Gypsum Co., 950 F.2d 1144, 1148 (5th Cir.
1992)).

                                           3